Citation Nr: 1631631	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety, and social phobia, to include as due to military sexual trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to January 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009, rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for depressive disorder, anxiety and social phobia, to include military sexual trauma.  The Veteran filed a timely notice of disagreement in September 2009.  The RO issued a statement of the case (SOC) in February 2010.  The Veteran subsequently perfected her appeal with a VA Form 9 in May 2010.

In November 2011, a Video Conference Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2013, the Board reopened the claim for service connection and expanded the original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board then remanded the claim for service connection for further development.  A SSOC was issued in March 2014, and the case has now been returned to the Board for further appellate action.

The VLJ who conducted the November 2011 hearing is unavailable to participate in a decision on the appeal.  In April 2016 the Veteran was notified that as that person is no longer available her appeal will be assigned to another VLJ.  The Veteran was notified of her right to request another Board hearing.  In April 2016 the Veteran replied, indicating she did not wish to appear at another Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of her claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the October 2008 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The October 2008 letter also informed her of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs), service personnel records, and pertinent post service treatment records have been secured and associated with the claims file.  Her statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The record reflects that at the November 2011 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board notes that the case was remanded in February 2013.  The Board's February 2013 remand directed that outstanding VA treatment records be obtained, that the Veteran be contacted to determine whether she had received any additional  private psychiatric treatment since 2007, and that she be afforded a VA examination to determine the nature and etiology of any psychiatric disorder.   

In July 2013, a letter was sent to the Veteran requesting that she provide information and authorization for any additional private psychiatric treatment since 2007.  The Veteran reported in August 2013 that she had not received any private psychiatric treatment since 2007.  Outstanding VA treatment records were obtained.  

The Veteran was afforded VA examination in February 2014.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the claimed disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disability. It is thus clear that the examiner had the information required to properly consider the Board's inquiries. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinion is considered adequate for adjudication purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor her representative has asserted that the February 2014 examination was inadequate.
A SSOC was issued in March 2014.  Accordingly, the requirements of the February 2013, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f). (The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V). However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014. See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date). Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)

The regulations for PTSD include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010). 

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that she served in combat or that her PTSD is related to combat. Further, as the Veteran did not serve in a location involving "fear of hostile military or terrorist activity," the amended regulations are not for application. Rather, the Veteran's principal claimed stressor is that she was sexually assaulted while in service. 

Thus, as it is not shown that the Veteran engaged in combat, her unsupported assertions of service stressors are not sufficient to establish the occurrence of such events. Rather, her alleged service stressors must be established by official service records or other credible supporting evidence. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994). The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance: If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case. When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").


III.  Facts and Analysis

The Veteran contends that her acquired psychiatric disorder is related to her service.  The Veteran's principal claimed stressor is that she was sexually assaulted while in service.  

As stated above, her unsupported assertions of service stressors are not sufficient to establish the occurrence of such events, and her alleged stressors must be established by official service records or other credible supporting evidence. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  Credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Here, her service treatment and service personnel records are silent with respect to any incidents of military sexual trauma.  Moreover, such records are negative for evidence of a psychiatric disorder.  Review of the Veteran's military service personnel records showed that she made regular advancement in service and no incidents of changes in behavior, requests for transfer or reports of sexual abuse or harassment were noted in the record.  There was no evidence of seeking mental healthcare in service or seeking disciplinary action against the offenders while in service. 

Post-service, the earliest clinical indication of the presence of psychiatric symptomatology are private treatment records from Dr. Maria Lozano, dated in 1999, approximately ten years following the Veteran's discharge from active service.  In October 1999 the Veteran was seen for reports of anxiety and medical management.  In July 2000 the Veteran reported anxiety in relation to an upcoming breast biopsy.  In January 2001 the Veteran denied depression or anxiety, and later in May 2001, she reported experiencing obsessive thoughts. 

VA outpatient treatment records from 2003 through 2013 indicated that the Veteran was treated for anxiety and depressive disorder.  At visits in February and May 2003, the Veteran was seen for psychotherapy and medical management, and she reported her depression was doing much better.  In June 2003, the Veteran reported anxiety due to her marriage and beginning school.  In September 2003, the Veteran was seen for individual therapy to address symptoms of anxiety and family stress.  The Veteran reported anxious feelings that revolved around her role in her family.  At a May 2004 visit, the Veteran was seen and treated for general anxiety disorder and depression.

In July 2005 the Veteran underwent a VA examination.  The Veteran stated that she did not have sexual trauma in service, but was sexually harassed.  The Veteran did not endorse any PTSD symptoms.  She reported a reduction in sleep, interest, crying spells and some rumination at night.  The VA examiner found that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD), but diagnosed her with depression.  The VA examiner stated that the Veteran did not display excessive depressive disorder symptoms and her depression was in partial remission, probably due to treatment.  The VA examiner was unable to link the Veteran's depression, social phobia, or anxiety to her military service.  The examiner noted the Veteran did not have any PTSD symptoms secondary to service.   

VA treatment records note that in August 2005, the Veteran was seen and treated for depression.  In March and April 2008 the Veteran had a psychiatry assessment, and was noted as having anxiety disorder not otherwise specified.   She was not depressed.  She was taking medication regularly and reported feeling it was beneficial.  At a January 2009 visit, the Veteran reported anxiety.  At an August 2011 visit, the Veteran denied depression, anxiety or PTSD.  In January 2013, the Veteran denied depression or anxiety.

In February 2014 the Veteran underwent a VA examination and was diagnosed with depressive disorder due to another medical condition, chronic pain, with mixed features.  The medical diagnoses relevant to the understanding of her mental health disorder were noted as being spinal stenosis, osteoarthritis, scoliosis and migraine headaches.  She was noted to have occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.   

The Veteran spent just over two years in service, and her military specialty was with signal intelligence.  She reported being discharged due to pregnancy, and stated she enjoyed her time in service, it was a good career.  She reported that her parents were alcoholics.  She has been married for 25 years and has two children.  She has a Masters in Social Work, and reported working in that capacity for one year at a VA clinic, but left that job due to harassment.  The examiner noted there are conflicting explanations as to why she left her job as a social worker with the VA.  She reported to the examiner it was due to sexual harassment, however a physician's report that she submitted from her pain management doctor indicates that she left the job due to pain and physical limitations.  She was working as a substitute teacher.  Her self-reported psychological symptoms include anger, sleep problems, depression, anhedonia, and problems with attention and concentration.   She had a depressed mood and anxiety.  The examiner noted she had a largely normal mental status examination.  The examiner noted there is no evidence of sexual harassment in the claims file.  Based on the examiner's over 30 years of experience working with adults and having a subspecialty in treating perpetrators and victims of sexual abuse and having testified in cases of sexual harassment, the examiner concluded that harassment rarely if ever results in chronic mental health problems such as depression and anxiety.  

The examiner noted the conflicting evidence in the record.  When seen for an examination in July 2005, the Veteran stated that she was sexually harassed but did not have any sexual trauma in service.  She indicated to the present examiner that she was physically attacked on one occasion with the presumed intent to sexually assault.  There are other complicating etiological factors in the case.  First, there is a childhood marked by alcoholism of both parents.  Additionally, and more recently, she had been in chronic pain which can lead to both states of anxiety as well as depression.  The examiner stated that to conclude that her current psychiatric condition is related to the alleged sexual harassment would be resorting to reckless, unprofessional and ultimately unethical speculation.  Additionally, the examiner concluded, her symptoms appear to be mild as evidenced by her functioning as a part time school teacher and full time wife and homemaker.  There is neither evidence nor markers of MST in her service treatment records.  

Here, while the examiner indicated that to conclude that the Veteran's symptoms were related to service would be speculative, the examiner explained that there is no evidence of sexual harassment in the claims file, and there is conflicting evidence in the record.  In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The Court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  The Court concluded that while VA has a duty to assist the claimant by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id. 

In February 2005 the Veteran filed for service connection for depression, anxiety, and sexual abuse that occurred during her service.  In a March 2005 statement, the Veteran stated that she was experiencing excessive back pain, and as a result experiencing depression.  The Veteran went on to state that as a result of in-service sexual abuse, she has had to live her life in therapy.  In an April 2005 statement with regard to a claim for PTSD secondary to a personal assault, the Veteran reported that in November 1986, she was entering a vehicle with friends when a sargeant threatened to beat her vehicle with a baseball bat, she reported the incident and the sargeant was given a verbal reprimand.  From March 1987 to January 1989, she reported a sergeant who would walk near her, and spread rumors about her.  Another incident took place in 1988, when she reported being accosted in an elevator and the Squad leader grabbing her and forcing a kiss.  In May 2010, the Veteran reported that she experienced military sexual trauma during service that continues to impact her mental health.   
The Board observes that the Veteran is competent to report that she experienced her alleged stressors in service, and that she has experienced psychiatric symptoms since such time. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that a claimant was competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet. App. 292, 297-98  (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service). Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

However, in the instant case, the Board finds that the Veteran's lay statements regarding the account of her alleged stressors to be not credible. In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record. Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event -see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) - the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, fascial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498 (1995). 

Here, the Board finds that the credibility of the Veteran's allegations pertaining to her in-service stressors is outweighed by the evidence to the contrary, which includes competent and probative medical opinion evidence and her own documented falsehoods.  Importantly, there are no forms of alternative evidence that can be used to support her contention of MST under 38 C.F.R. § 3.304(f) (5). In this regard, there was no deterioration in work performance following the alleged assault to support her claim.  There are no emergency rooms records following the alleged incident. Moreover, there was no record of any diagnosis of a psychiatric disorder during service. There has also been no other lay evidence besides the Veteran's own statements to support the Veteran's claims. Importantly, as noted by the February 2014 VA examiner, there is conflicting evidence in the record, as evidenced by the Veteran's reports of the cause of her depression on examination in 2005, and other times through the course of her treatment at the VA, as being due to her back pain.  The examiner found that without corroborating evidence, the Veteran's service records were not consistent with personal trauma and the Veteran did not have symptoms of PTSD.   

Moreover, probative medical evidence also indicates that the Veteran's acquired psychiatric disorder symptoms, to include a history of depression and anxiety, are less likely than not attributable to any in-service experiences.  In this regard, the July 2005 VA examiner was unable to link the Veteran's depression, social phobia or anxiety to her service, and the Veteran did not meet the criteria for a diagnosis of PTSD. The February 2014 examiner also noted being unable to link the Veteran's current psychiatric condition to the Veteran's alleged sexual harassment.  The February 2014 VA examiner discussed the Veteran's account of the MST; the examiner also provided an analysis of her past and current symptoms in regard to etiology of an acquired psychiatry disorder.  The Board notes that VA treatment records and private treatment records show no history of treatment for or a diagnosis of PTSD related to MST, or of a psychiatric disorder attributable to service.  

Based on the medical evidence of record, the Board must find that service connection for an acquired psychiatric disorder other than PTSD is also not warranted. In this regard, there is no competent medical evidence linking any current psychiatric disability to service. Again, service treatment records are silent with respect to any findings of an acquired psychiatric disorder. Importantly, after reviewing the claims file, in the highly probative February 2014 VA opinion, the VA examiner found that the Veteran's depression and anxiety was not related to service and provided a detailed rationale for this opinion. Importantly, there is no competent evidence of record to refute this opinion. 

Further, not until many years following her separation from service did the Veteran file a claim for service connection for an acquired psychiatric disorder, and/or PTSD. In that regard, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection. See Maxon v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000). Significantly, when the Veteran first sought treatment in 1990, she was silent with respect to any in-service MST, or psychiatric condition as a result of her time in service, rather, she reported back and neck pain.  Significantly, the first post-service evidence of a psychiatric disorder related to service is when the Veteran initially sought treatment in 1999, approximately ten years after the Veteran's discharge from service. 

Moreover, although the Veteran has reported experiencing continuing psychiatric symptoms since service, her assertions that her current symptoms are a continuation of symptoms she experienced since service are outweighed by the more probative February 2014 VA opinion finding no evidence linking her current symptoms to service.  Importantly, her psychological disorder is not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required. See Walker, supra.

The Board has considered the Veteran's lay statements that her psychiatric disorder, including her PTSD, is related to her military service, but finds that, as a lay person, she is not competent to render an etiological opinion. In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship. As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence. See Jandreau, supra; see also Woehlaert, supra. 

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD. In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety, and social phobia, to include as due to military sexual trauma, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


